Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (US 2008/0280118 A1).
Regarding Claims 1 and 7, Fujimoto teaches polyester foamed sheets (Abstract) and describes Examples comprising thermoplastic polyester (PTT) and inorganic crystallization accelerator (talc) (¶ 148-150). Fujimoto teaches products such as containers (see cup or box shape of ¶ 91 and 132). Fujimoto teaches the compositions have isothermal crystallization peak times of 5-60 seconds at any temperature of 100-150 degrees Celsius (Abstract). The DSC measurement technique of the claims is seen to measure the isothermal crystallization peak time at 110 degrees Celsius. Since Fujimoto plainly teaches a time of 5-60 seconds which falls squarely within the “14 minutes or less” timeframe claimed, the compositions of Fujimoto is seen to anticipate sheets with an isothermal crystallization peak time of 5-60 seconds at 110 degrees Celsius.
Regarding Claims 2 and 8, Fujimoto teaches examples where the talc particles added have an average particle size from 5 microns (Table 1). Though not describing what the major axis of the particles is, the specification indicates talcs with an average Fujimoto are seen to necessarily exhibit the major axis characteristics claimed in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujimoto (US 2008/0280118 A1).
Fujimoto teaches polyester foamed sheets (Abstract) and describes Examples comprising thermoplastic polyester (PTT) and inorganic crystallization accelerator (talc) (¶ 148-150). Fujimoto teaches products such as containers (see cup or box shape of ¶ 91 and 132). Fujimoto teaches the compositions have isothermal crystallization peak times of 5-60 seconds at any temperature of 100-150 degrees Celsius (Abstract). The DSC measurement technique of the claims is seen to measure the isothermal crystallization peak time at 110 degrees Celsius. Since Fujimoto plainly teaches a time of 5-60 seconds which falls squarely within the “14 minutes or less” timeframe claimed, the compositions of Fujimoto are seen to intrinsically possess the crystallization characteristics claimed absent evidence to the contrary. 
Regarding Claims 4 and 10, Fujimoto teaches examples where 3 wt% of fluorinated mica is used (Table 1), which is seen to be equivalent to 3.1 pbw of mica per 100 pbw of polyester. Therefore, Fujimoto anticipates the claims. Alternatively, teaches the particles such as talc can be present in amounts ranging from 0.5-20 wt% (¶ 51), Fujimoto suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Fujimoto. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Pat. No. 5,000,991) in view of Groeninckx (J. Poly. Sci. Poly. Phys. 1974, 12, 303-316).
Regarding Claims 1, 2, 4, 7, 8, and 10, Hayashi teaches thermoplastic polyester foams in the form of a sheet or food container (Abstract) and describes examples where polyethylene terephthalate and 0.6 pbw of talc per 100 pbw polyester as a nucleating agent is extruded into pre-expanded foam (Col. 19, Lines 1-48). Hayashi teaches a preference for post expansion into products whereby relatively high crystallinity is preferred (Col. 7, Lines 57-58 and Col. 8, Lines 61-68). Hayashi differs from the subject matter claimed in that the isothermal crystallization rate at 110 degrees Celsius is not described. 
As taught by Groeninckx it was well known in the art that nucleating agents such as talc enhances the rate of crystallization of polyethylene terephthalates (Abstract). Particularly, Groeninckx teaches it was known in the art that talc having particle sizes averaging c.a. 2 micron is known to effectively provide higher isothermal crystallization rates in polyethylene terephthalates. See for instance in Figure 2 where the incorporation of talc lowers the time of isothermal crystallization at 110 degrees Celsius from c.a. 40 minutes to 6 minutes. The distributions within Figure 1 of Groeninckz clearly shows talc having particle sizes less than 50 microns. It would have been Groeninckz within the polyethylene terephthalate compositions of Hayashi because doing so would provide enhanced isothermal crystallization characteristics as taught by Groeninckz. Since Groeninckz teaches such talcs give isothermal crystallization at 110 degrees Celsius of roughly 6 minutes, there would be an expectation that the isothermal crystallization properties of the present claims would necessarily flow from the combination of references. 
Alternatively, it is clear from above that Groeninckx teaches the content and size distribution of nucleating agent are result effective variables because changing them will clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal nucleating agent sizes and concentrations within the scope of the present claims by routine experimentation so as to produce desirable isothermal crystallization timeframes, such as 14 minutes or less, within the foam-forming protocols of Hayashi. 
Claims 5, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Pat. No. 5,000,991) in view of Groeninckx (J. Poly. Sci. Poly. Phys. 1974, 12, 303-316) and Al Ghatta (U.S. Pat. No. 5,362,763).
The discussion regarding Hayashi and Groeninckx
Regarding Claims 5 and 11, Hayashi teaches the polyester used is crosslinked with compounds having at least two acid anhydride functionalities (Col. 3, Lines 58-63; Col. 4, Lines 55-58). Hayashi differs from the subject matter claimed in that the molecular weight distribution of the polyester is not disclosed. Al Ghatta also pertains to foamed polyester compositions (Abstract; Examples) for use in food containers (Col. 3, lines 37-47). Al Ghatta teaches using polyesters obtained via crosslinking with dianhydrides up to an intrinsic viscosity value of 1.0 to 1.95 dl/g procures favorable morphological and mechanical properties (Col. 1, Lines 57-62; Col. 2, Lines 28-44). It would have been obvious to one of ordinary skill in the art to utilize the crosslinked polyesters of Al Ghatta within the polyester foams of Hayashi because doing so would procure favorable morphological and mechanical properties as taught by Al Ghatta. 
Al Ghatta teaches foam extrusion of upgraded polyester having an intrinsic viscosity of 0.85-1.95 dl/g, preferably 1.0-1.95 dl/g, that can be carried out in the presence of 0.1-1 wt% of pyromellitic anhydride (Col. 2, Lines 28-44). In comparison, the examples of the specification appear to indicate that use of polyethylene terephthalate with an intrinsic viscosity of 1.04 with 0.2 pbw of pyromellitic anhydride procures less than 6 wt% of molecules having a molecular weight less than 10,000 whereas using a polyethylene terephthalate of 0.88 with 0.2 pbw of pyromellitic anhydride does not (Table 1; ¶ 46, 50). Since the broader teachings of Al Ghatta encompass polyesters having the same intrinsic viscosity and same crosslinker content, it is concluded that Al Ghatta
Regarding Claims 14-19, the limitations of claims 14-19 have been adequately addressed within ¶ 17-19 and 22-23 above, the discussion of which is incorporated herein by reference.
Regarding Claim 20, Hayashi teaches microwave-safe containers (see for instance Col. 29, Line 67 to Col. 30, Line 12).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764